Exhibit 10.1

[LETTERHEAD]

            , 2013

[Frozen Participant Name]

[Address]

Dear [Name]:

This letter memorializes our discussions concerning the Bryn Mawr Bank
Corporation Supplemental Employee Retirement Plan for Select Executives (“SERP
II”).

When SERP II was conceived and implemented in 2008 in conjunction with the
freeze of the tax-qualified pension plan, it was felt appropriate at that time
to ensure that its terms would not be changed so that the senior executives
eligible to participate could rely on the continued accrual of benefits under
SERP II for so long as they remained employed by the Bank. Circumstances have
changed over the past 5 years. Among other things, defined benefit programs such
as SERP II that are solely tenure-based programs are becoming somewhat outdated
in the financial services industry and many such plans are being replaced by
defined contribution programs that place a greater emphasis on performance.
Accordingly, the Board of Directors’ goal is to freeze each Executive Vice
President’s and Senior Vice President’s benefits under SERP II to the amount
accrued as of [            , 20    ], and to implement a new defined
contribution program for them effective immediately. The key features of the new
program are described in the summary enclosed herewith.

This freeze will also include an elimination of the provision in Section 4(c) of
your Executive Change-of-Control Amended and Restated Severance Agreement dated
[            ,         ], as amended (the “Severance Agreement”), that would
provide an additional [three/two] years of service credit under SERP II in the
event of your termination in connection with a change of control of the Bank.
Your frozen SERP II benefit will remain governed by all of the terms of the
governing SERP II document and all other aspects of your Severance Agreement
will remain in place.

We believe that the new defined contribution program will enable you to
accumulate substantial funds for your retirement. We also believe that you will
view this change in compensation practice as a favorable development from your
perspective as a shareholder. We need your consent to amend SERP II to effect
the freeze of your benefits and to eliminate the provision in your Severance
Agreement providing for the additional service credit. Accordingly, please
countersign this letter agreement where indicated below and return it to me at
your earliest convenience.

 

Sincerely, Frederick C. Peters, II, Chairman and CEO

Enclosure (Summary of Performance-Based Defined Contribution plan)

 

I agree to the amendment of SERP II and my Severance Agreement as described
above.

 

[Name]  

date